Citation Nr: 0718269	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Whether the severance of service connection for traumatic 
arthritis of the right knee was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from January and March 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for an increased rating for his 
right knee disability and severed the veteran's service-
connected benefits for traumatic arthritis of the right knee.  
In October 2006, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran testified in October 2006 that he was receiving 
private treatment for his right knee from Dr. "Redix".  
Records of such treatment have not yet been associated with 
the veteran's claims file.  Because VA is on notice that 
there may be additional records that may be applicable to the 
veteran's claims, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for the right knee from a 
Dr. Redix at the Redix Medical Clinic.  
All attempts to secure these records 
must be documented in the claims 
folder.

2.  Then, readjudicate the claims for 
an increased rating for a right knee 
disability and the issue as to whether 
the severance of service connection for 
traumatic arthritis of the right knee 
was proper.  If the action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

